Citation Nr: 0737312	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to an initial compensable evaluation for a 
left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO).  The veteran 
testified before the undersigned at a Travel Board hearing at 
the RO in June 2007.  A transcript of the hearing has been 
included in the claims folder.

The issue of entitlement to service connection for tinnitus 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability related to his period of active military service.

2.  The veteran's service-connected left ear hearing 
impairment is manifested by an average pure tone decibel loss 
of 28, with a speech discrimination score of 98.


CONCLUSIONS OF LAW

1.  A chronic right ear hearing loss disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,  5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309, 3.385, 
Diagnostic Code (DC) 6100 (2007).

2.  The criteria for a compensable evaluation for the 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.85(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, as well as the information needed 
to establish entitlement to an increased evaluation, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
September 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id. 

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1997).  Even if disabling hearing loss is not 
demonstrated at separation, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

B.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Evaluations of unilateral defective hearing range from 
noncompensable to a 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity through Level XI for profound deafness.  
38 C.F.R. § 4.85, Part 4, Codes 6100-6110.

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the non-service-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Service connection

The veteran asserts that he suffers from a hearing loss 
disability of the right ear as the result of exposure to loud 
noise during live-fire training in service.  He has also 
noted post-service noise exposure as an automobile mechanic; 
however, he stated that when the noise was bad enough he 
would wear protection.  

The veteran's service medical records show that his hearing 
was normal at the time of the November 1972 entrance 
examination.  In June 1973, he was exposed to an explosion; a 
hearing test conducted in August 1973 demonstrated hearing 
loss in the right ear.  The January 1975 separation 
examination noted that the hearing in the right ear was 
normal. 

In June 2004, the veteran was afforded a VA examination.  The 
examiner noted that the entire claims folder, to include the 
above-noted service medical records, was reviewed.  While the 
abnormal readings of August 1973 were noted, the examiner 
commented that the veteran's hearing had been within normal 
limits at the time of his release from service.  The 
authorized audiological evaluations, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
35







The average pure tone loss on the right was 24 dB.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.

A private audiological evaluation conducted in August 2004 
noted that the veteran had a bilateral hearing loss.  Another 
VA examination was performed in March 2005.  The examiner 
reviewed the entire claims folder.  The obvious discrepancy 
between the results of the June 2004 and the August 2004 
private examinations were noted.  The examiner stated that 
this was due to the differences in the test procedures of 
both facilities.  The private examination was an automatic 
test; the reliability and validity of the results could not 
be assessed while the subject was responding.  The test was 
probably done by a technician not trained in assessing the 
validity of the test results; in fact, it was most likely 
done in an audiometric booth.  Therefore, the private test 
was not reliable.  The authorized audiological evaluations, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
35







The average pure tone loss on the right was 24 dB.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.  The ears, nose, and throat examiner opined 
that the veteran had hearing loss at 4000 Hz bilaterally, 
which was felt likely to be related to service noise 
exposure.

After a careful review of the evidence of record, the Board 
finds that service connection for a right hearing loss 
disability has not been established.  While it is true that, 
even though a disabling hearing loss was not demonstrated at 
separation, a veteran may still establish entitlement to 
service connection for a current hearing disability by 
submitting evidence that a current disability is causally 
related to service, see Hensley v. Brown, supra, the evidence 
of record here does not demonstrate that the veteran has a 
current right ear hearing loss disability for VA purposes, 
pursuant to 38 C.F.R. § 3.385.  Therefore, while the VA 
examination noted that the veteran had a mild hearing loss at 
4000 Hz on the left that was related to his service, there is 
no evidence that this hearing loss meets the definition of a 
hearing loss disability (auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  The Board 
does note that the veteran had a significant disruption of 
his right ear hearing immediately after the June 1973 
explosion; however, there is no indication that this resulted 
in a chronic disability.  This conclusion is supported by the 
normal separation examination, and the lack of any findings 
consistent with a hearing loss for some 30 years following 
his separation from active service.  Since no right ear 
hearing loss disability has been identified, service 
connection cannot be awarded.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for a right ear hearing loss 
disability, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased evaluation

The veteran was afforded a VA examination in June 2004.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
20
25
25
40

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The average pure tone decibel loss 
was 28.

Another VA examination was conducted in March 2005.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
20
25
25
40

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The average pure tone decibel loss 
was 28.

Upon careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the service-
connected left ear loss disability has not been established.  
Pursuant to 38 C.F.R. § 4.85(f), when impaired hearing in 
only one ear is service-connected, the non-service-connected 
ear will be assigned a Roman numeral designation for hearing 
impairment of Level I pursuant to 38 C.F.R. § 4.85, Table VI.  
This Table indicates that the numeric designation assigned to 
the left ear is a Level I.  Table VII of 38 C.F.R. § 4.85 
reveals that these levels of hearing impairment warrant the 
assignment of a 0 percent disability evaluation.  The Board 
is constrained by a mechanical application of the facts in 
this case to the applicable laws and regulations.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for his left ear hearing 
loss disability.  

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

There is no indication that the veteran's left ear hearing 
loss has resulted in marked interference with his employment; 
in fact, he is employed full-time as an automobile mechanic 
with the city.  There is also no suggestion that he has ever 
been hospitalized for the treatment of this disorder.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is denied.

Entitlement to an initial compensable evaluation for a left 
ear hearing loss disability is denied.


REMAND

The rating action of August 2004 denied entitlement to 
service connection for tinnitus.  On May 17, 2005, the 
veteran expressed disagreement with that decision, stating, 
"I would like to be revaluate and appeal this decision."  
On May 19, 2005, the RO asked the veteran to clarify the 
issues with which he was disagreeing.  On May 24, 2005, 
another notice of disagreement (NOD) was received, wherein 
the veteran stated - 

I am appealing your decision with my hearing L/ear 
& R/ear.  I have this problem since 1973.  I have 
to yell when I speak and have to look at the person 
I speak too.  In order to understand.  This has 
been causing me a discomfort for all these years 
also trama.  I know they is something wrong with my 
hearing I would like to revaluated.

The Board construes this statement to be an NOD with the 
denial of service connection for tinnitus.  As a consequence, 
he must be provided an appropriate statement of the case.  
Where the record contains an NOD as to an issue, but no SOC, 
the issue must be remanded to the RO to issue an SOC, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, to include 
furnishing the veteran and his 
representative with an appropriate 
statement of the case. The veteran and his 
representative should be advised of need 
to file a timely substantive appeal if the 
veteran desires to complete an appeal as 
to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


